Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s amendment filed on March 15, 2022, under which claims 1-3, 5-13, and 15-22 are pending and under consideration. Claims 21-22 were newly added.

Response to Arguments
	Applicant’s amendments have overcome the previous § 103 rejection over Li in view of Gupta and Osia, due to the addition of certain new limitations that are not specifically taught by the previously cited art. However, a new ground of rejection has been made in which newly applied reference Meng has been cited for some of the new limitations. 
The previous references Li, Gupta, and Osia remain cited for the features of the independent claims for which they were previously cited. Applicant’s arguments directed to these references have been fully considered but are not persuasive in distinguishing over these cited references as currently applied.
Applicant’s remarks include an overview of the claimed invention, particularly pointing out that “the autoencoder [of the claimed invention] is not split between the client side and the DL service side. To the contrary, the autoencoder is intact on the client side” (applicant’s remarks, page 13). As an initial matter, the Examiner emphasizes that secondary reference Gupta (rather than primary reference Li) was relied upon for the “autoencoder” feature, and that Gupta does not split its autoencoder across the client-side and the server side, contrary to what applicant has asserted. This aspect of Gupta is later discussed below.    
In regards to primary reference Li, applicant generally argues that Li teaches dividing a model into two parts, instead of teaching “separate and distinct” models:
Contrary to the claimed features, the primary reference, Li, teaches the PrivyNet which divides a DNN model into two parts and deploys them onto a local platform and cloud separately. The local portion of the DNN generates intermediate representations while the cloud portion of the DNN is trained for the learning task based on the intermediate representations. The local portion extracts general features that are not application specific can enable different learning tasks….

However, it is also noted that the PrivyNet is specifically directed to dividing a DNN into two portions. That is, Li is not teaching two separate and distinct machine learning computer models that are trained separately from each other.

(Applicant’s arguments, page 15).
	The above arguments are not persuasive for the following reasons. 
Applicant’s arguments seem to imply that because Li “divides” a DNN into local and cloud portions, Li fails to teach two “separate” models, which is required by the limitation “separate machine learning computer model” in claim 1. However, the concepts of dividing a model and separate models are not contradictory to one another, since a model that is “divided” in the sense of having two separate sub-models nonetheless constitutes two separate models. In general, when a model is implemented as multiple sub-models, each of the sub-models can still be “a separate machine learning computer model,” as recited in claim 1. Note that a “model,” in the context of machine learning, may be a combination of multiple, functionally distinct sub-models.
In response to applicant’s specific argument that “Li is not teaching two separate and distinct machine learning computer models that are trained separately from each other,” the Examiner respectfully disagrees. While Li refers to its technique as “dividing” (in a rough sense) a DNN into local and cloud parts, the two parts are nonetheless separate, distinct, and separately trained machine learning models to the extent that is required by the current claim language. Li explicitly teaches “deploying them separately onto local platforms and the cloud” (Li, abstract). Therefore, the models are separate and distinct at least in the sense that they exist on different platforms. Furthermore, the models are trained separately, since Li teaches that “the local NN is derived from pre-trained NNs” (Li, abstract). The cloud NN is then trained based on the extracted intermediate representations for the target learning task” (Li, abstract). That is, the local-platform model is first trained (to perform the feature extraction), and the cloud-platform model is then subsequently and separately trained. 
	The specification does not require a special definition for the terms “separate” and “trained separately” that appear in the current language of the independent claims. Therefore, in the absence of a special definition, these claim limitations are met by Li for the reasons stated above. Furthermore, while applicant’s remarks assert that Li fails to teach “distinct” models, the instant claim does not actually recite “distinct.” It is also unclear what applicant specifically means by “distinct.” The Examiner would consider the local and cloud models in Li to be distinct at least in the sense that they are deployed on different devices and are different model instances. In summary, the instant claim requires the two models to be “separate” models that are “separately trained,” and these limitations are met by Li. 
As also noted above, although Li does use the term “divide” (See Li, page 2: “divides a DNN model into two parts and deploys them onto the local platforms and the cloud separately”), there is no contradiction between the general description of “dividing” a model and the instant claim limitations which merely require separate models that are separately trained. Li’s own use of the terms “divide” and “deploys…separate” in the same sentence indicate that the two concepts are not at all mutually exclusive or contradictory. In more detail, Li uses the term “divide” to describe the fact that its model has a two-part structure with a client-side part and a cloud-side part, as compared to a single model implemented on a single system. Thus, the model in the instant application can also be regarded as a model that has been “divided” into client-side autoencoder and a server DL model as compared to a model that is deployed on a single system. Li therefore refers to its model as having been divided due to the fact that it’s divided between local and cloud parts. 
The earlier-quoted part of applicant’s remarks (on page 13 of the response as quoted above) stated that the “autoencoder” of the claimed invention is not split between the client and server sides. However, Li was not cited to teach an autoencoder, and was instead cited to teach a local (client-side) model and a cloud (server-side) model. The local model in Li is intact on the client side (i.e., it is implemented on the client side alone and is not split between the client side and the server side). Li does teach that its overall model has been “divided” into a local model and a cloud model, but the models of the claimed invention are similarly divided into a client side model and a server side model. Therefore, Li’s local-side and server-side division is in fact the same as what is recited in the claim.  
	Further in regards to Li, applicant also points out that Li does not teach a client-side autoencoder, as represented by the following remarks:
As recognized by the Office Action, the DNN in Li does not include any autoencoder. …There is no separate autoencoder executing on a client side, where that autoencoder comprises the encoder layers and the decoder layers, that provides an IR data structure to train a separate and distinct machine learning computer model, i.e., the DL model, executing on a different computing system.

(Applicant’s arguments, page 15). Applicant’s arguments also point out that “the autoencoder is intact on the client side because the autoencoder needs to be trained on the client side to accurately generate an IR” (applicant’s arguments, page 13). 
The Examiner acknowledges that Li does not teach the specific feature of the client-side model in Li being an autoencoder. However, the autoencoder and various related specific to the autoencoder are taught by other references, including Gupta, discussed below.    
	In regards to Gupta, applicant argues the following:
The Gupta reference teaches a mechanism where again, a single neural network model is divided into a first portion (Alice) and a second portion (Bob). In paragraph [0081], Gupta suggests that this single model may be an autoencoder, in which case the Alice portion is the first m layers of an autoencoder corresponding to the encoder, and the Bob portion is the n-m layers of the autoencoder corresponding to the decoder.
(Applicant’s arguments, page 15). 
That is, applicant asserts that the decoder in Gupta is on the server side (Bob’s side) rather than on the client side (Alice’s side) (see the underlined part of the above quote). Based on this alleged premise, Applicant further argues that Gupta would suggest an autoencoder whose decoder portion would be on the cloud side rather than the local side (see Applicant’s arguments, page 16).
	Applicant’s characterization of Gupta is not correct. Gupta explicitly teaches that the decoder is on the side of Alice (rather than the side of Bob), as explicitly disclosed in [0196] (“the Alice part of the network comprises an encoder and a decoder.”) and [0017] (“Alice's part of the DNN may include encoder layers and decoder layers”). The description in applicant’s remarks that the “n-m” layers of the autoencoder belong to Bob is also a misunderstanding. Paragraph [0081] of Gupta is quoted below:
[0081] In some semi-supervised learning implementations of this invention: out of n layers for Alice, the first m layers are encoder and the remaining n−m layers belong to its decoder. Fe,i denotes the forward propagation over encoder (computed by sequential application Lm(Lm−1 . . . (L0(data)))). Fd,i denotes application of decoder layers. During forward propagation, Alice may propagate data through all n layers and may send output from mth layer to Bob. Bob may propagate the output tensor from Alice through Ln . . . N and may compute the classifier loss (logistic regression). Solely for purposes of this Section titled “Semi-Supervised Training (and for purposes of Algorithm 3 and FIGS. 5A and 5B): (a) let loss define the logistic regression loss in predictive segment of neural network (last N−n layers owned by Bob), and let lossenc define the contrastive loss in autoencoder (completely owned by Alice(s)). Bob may compute loss using its softmax layer and may back-propagate this loss to layer Ln+1 giving gradients from classifier network [loss′∴Fb T(loss)]. Alicei may compute the autoencoder loss and may backpropagate it through its decoder network [Fd,i T(lossenc)]. 

Gupta, US20170372201A1, paragraph [0081] (emphasis added). 
	As highlighted above, Bob’s portion is the “N-n” layers, not the “n-m” layers as stated in applicant’s remarks (note the difference between uppercase “N” and lowercase “n”). In more detail, the entire model has N number of layers, and Alice owns the first n of those N layers (thus, Bob’s portion is the remaining N-n layers). These n layers of Alice include the encoder (the first m layers), and the decoder (n-m layers). The relationships between the different layers are diagrammed below. 
Layers in Gupta, US20170372201A1
Layers
Description
Owner
N
n
m
Encoder part of Alice’s Autoencoder
Alice


n-m 
Decoder part of Alice’s Autoencoder


N-n 
Bob’s Neural Network
Bob


	Therefore, although the overall model is divided between Alice and Bob, the entire autoencoder portion (encoder + decoder) is deployed at Alice (corresponding the client side). Thus, Gupta teaches the concept of an autoencoder that is “intact on the client side,” along with an additional model (Bob’s neural network) that is deployed on another device corresponding to the server side. This architecture described in Gupta is similar to what is recited in the instant claim, which is a client-side autoencoder and a server-side deep learning model.    
Therefore, applicant’s argument that a combination of Li and Gupta would result in a server-side decoder instead of a client-side decoder, which is based on the misunderstanding addressed above, is not persuasive. As set forth in the rejections below, the combination of Li and Gupta suggests a configuration in which the client side includes a whole autoencoder, used together with a server-side neural network.
	Next, applicant argues that Osia teaches decoupling a model into two parts (applicant’s response, page 16). However, Osia was not relied upon for the structure of the model, but was instead relied upon for the provision of cloud services. Therefore, whether or not Osia teaches decoupling a model into two parts does not negate the suitability of Osia for teaching the limitations for which it has been cited. 
	In regards to dependent claims 2 and 12, applicant argues the following:
For example, with regard to claims 2 and 12, the alleged combination of references fails to teach or render obvious the features of training the autoencoder executing on the client computing device to generate intermediate representation (IR) data structures corresponding to input data input to the autoencoder, to thereby generate the trained autoencoder, wherein the new input data is processed by the trained autoencoder to generate the new IR data structure. That is, claims 2 and 12 recite the separate training of the autoencoder to generate the IR data structures, which is separate and distinct from the training of the DL model.

 (Applicant’s response, page 18).
	The above arguments are not persuasive, because the element of separate training is taught by Li for the reasons stated above. While Li does not specifically teach an autoencoder, the use (and thus the training of) an autoencoder in place of the client-side model of Li would have been obvious over the secondary references. Therefore, the combination of the references teaches the limitations of claims 2 and 12.
In regards to dependent claims 5 and 15, applicant argues the following:
As another example, with regard to claims 5 and 15, the alleged combination of references does not teach or suggest that the intermediate layer of the autoencoder from which the one or more IR data structures are obtained is a last encoding layer of the autoencoder where one or more subsequent intermediate layers are decoding layers. These features emphasize the fact that the autoencoder is a complete autoencoder, i.e., having encoding layers and decoding layers, and that the IR data structure(s) are output to the DL model from an intermediate layer that is part of the encoding portion of the autoencoder. This is specifically different from the cited art which, at most, teaches splitting, dividing, or decoupling a single model and in the case of an autoencoder, splitting the autoencoder between encoder and decoder such that the decoder is in a cloud portion and the encoder is in a local portion.

(Applicant’s response, page 18) (emphasis added).
	The above arguments are not persuasive because these features are taught by the combination of references. In the case of the autoencoder, Gupta teaches that both the encoder and the decoder are located on the client side, as discussed above. Gupta further teaches the limitations of “wherein the intermediate layer is a last encoding layer of the autoencoder where one or more subsequent intermediate layers are decoding layers” in paragraph [0081]: “out of n layers for Alice, the first m layers are encoder and the remaining n−m layers belong to its decoder.” Note that the layer m is the last layer of the first m layers (i.e., the last layer of the encoder). As stated above, Gupta teaches a complete autoencoder on the client side, and teaches the limitations of claims 5 and 15, as set forth above, when combined with Li and the other references. 
Therefore, applicant’s remarks do not distinguish over Li, Gupta, and Osia as applied in the current rejection. Therefore, although new reference Meng has been added to address certain new limitations of the independent claims, Li, Gupta, and Osia remain relied upon in a manner that is similar to that of the previous office action. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5, 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “PrivyNet: A Flexible Framework for Privacy-Preserving Deep Neural Network Training,” arXiv:1709.06161v3 [cs.LG] 12 Jan 2018 (“Li”) in view of Gupta et al. (US 2017/0372201 A1) (“Gupta”) (cited by applicant), Meng et al. “Relational autoencoder for feature extraction,” 2017 International Joint Conference on Neural Networks (IJCNN), 2017, pp. 364-371 (“Meng”), and Osia et al., “A Hybrid Deep Learning Architecture for Privacy-Preserving Mobile Analytics,” arXiv:1703.02952v5 [cs.LG] 18 Apr 2018 (“Osia”).
As to claim 1, Li teaches a method for executing a trained deep learning (DL) model on a deep learning service computing system, the method comprising:
receiving, by the deep learning service computing system [§ 1, paragraph 1; “Cloud-based services.” The cloud is further described in Appendix E (page 16), paragraph 1 as having a “server class CPU”], from a trained [(model)] executing on a client computing device [§ 1, paragraph 1: “local platforms” such a “mobile devices” (§ 3, paragraph 1). The local platform stores a neural network model. See abstract: “The local neural network (NN) is used to generate the feature representations.” The local NN is trained by a training operation, as described in abstract: “the local NN is derived from pre-trained NNs.” See also FIG. 1, which teaches “Pre-trained Local NN: Feature Extraction” and FIG. 6 (top right), which teaches “select a pre-trained NN as FEN”)], one or more intermediate representation (IR) data structures, [Page 2, “contribution” section: “As shown in Figure 1, the local NN is used to generate intermediate representations while the cloud NN is trained for the learning task based on the released intermediate representations.” The “intermediate representations” disclosed in the reference correspond to the “intermediate representation (IR) data structures” of the present claim. See also abstract (“The cloud NN is then trained based on the extracted intermediate representations for the target learning task”) and § 2, paragraph 1 (“…trained based on the feature representations”)] corresponding to input data input to the trained [(model)]; [As shown in FIG. 1, the intermediate representations are generated from “Private Data” that is input into the trained local neural network. The “Private Data” reads on the limitation of “input data” because it is input to the client-side model.] […] wherein the trained [(model)] is a separate machine learning computer model from the DL model [The local NN is deployed on a client device (see abstract: “user local platforms”), whereas the cloud NN is on a cloud (see abstract: “cloud-based DNN”). See also abstract: “deploying them separately onto local platforms and the cloud”). That is, the models are separate at least in the sense of being separately deployed on separate platforms.] that has been trained, separately from the DL model [Abstract, “the local NN is derived from pre-trained NNs. The cloud NN is then trained based on the extracted intermediate representations for the target learning task”  See page 2, “contribution” section: “As shown in Figure 1, the local NN is used to generate intermediate representations while the cloud NN is trained for the learning task based on the released intermediate representations” (regarding the training of the DL model, additional parts of the reference are cited below). That is, the DL model is trained after the local NN has been trained. Note that the local NN is considered to be “trained” because it is constituted by a pre-trained model (see FIG. 1, which teaches “Pre-trained Local NN: Feature Extraction” and FIG. 6, top right, which teaches “select a pre-trained NN as FEN”). Thus, the models are considered to be “trained separately,” noting that the instant claim does not require any special definition of “separately” in this context.] […] and wherein training input data used to train the trained [(model)] is different from the one or more IR data structures; [Since intermediate representations (IR data structures) are output by the client-side model after the client-side model has been trained, the training data that was used to train the client-side model is different from the intermediate representations output from such model.]
training the DL model, executing on the deep learning service computing system, to generate a correct output based on the IR data structures from the trained [(model)], to thereby generate a trained DL model, [As noted above, the cloud-based model is trained based on the IR data structures. See page 2, “contribution” section: “As shown in Figure 1, the local NN is used to generate intermediate representations while the cloud NN is trained for the learning task based on the released intermediate representations.” See also abstract: “The cloud NN is then trained based on the extracted intermediate representations for the target learning task.” With respect to the limitation of “deep” learning, FIG. 1 shows that the “trained Cloud NN” comprises one or more layers between the input and output layers, thereby qualifying as “deep.” Furthermore, appendix B (page 14) teaches that the ICN (image classification network) is a 10-layer “CNN” as shown in FIG. 17 (page 15), which is a deep learning model. With respect to the limitation of “to generate a correct output,” this feature is part of the act training, whose purpose is to configure the neural network to generate a correct output. For example, § 2, paragraph 1 teaches: “…an image classification network (ICN) is trained based on the feature representations and the labels for the target learning task…We measure the utility by the accuracy of the target learning task.” See also § 2, paragraph 3, which teaches training based on labels yi, with the use of a loss function to train the network to accurately predict the labels.] wherein the trained DL model is trained to perform an inference operation based on the IR data structures [As shown in FIG. 2, the image classification network (ICN) mentioned above is a classifier performs the inference operation of predicting the classification h. See § 2, “Utility” heading, which teaches the model of the classifier, which outputs classification h(t). The description in § 2, paragraph 1 that “an image classification network (ICN) is trained based on the feature representations and the labels for the target learning task” also indicates that the target output is a classification label.]
receiving, by the deep learning service computing system, from the trained [(model)] executing on the client computing device, a new IR data structure corresponding to new input data input to the trained [(model)]; [§ 2, paragraph 3 teaches the testing of the trained model using new data. See equation (2) and the description “N’ is the number of testing instances.” Note that the testing phrase passes the input data through the model in the same manner as the training phase. Thus, the testing instances (corresponding to “new input data” of the instant claim) are input into the trained local neural network (“FEN” in FIG. 2), which produces an intermediate representation (“Feature Representation” in FIG. 2).]
inputting the new IR data structure to the trained DL model executing on the deep learning service computing system, to generate output results for the new IR data structure; [§ 2. Paragraph 3, which teaches the inputting of the testing instances into the learned classifier h* in equation (2). Note that the learned classifier h* (i.e., the “ICN” in FIG. 2) corresponds to “Cloud NN” in FIG. 1. As shown in equation (2), the learned classifier generates an output result represented by                        
                             
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    t
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ;
                                            m
                                            ,
                                            f
                                        
                                    
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                    .] […].
Li does not teach the following limitations:
(1)	the model of the client computing device specifically being an “autoencoder” and the IR data structures being “from an intermediate layer of the trained autoencoder, the intermediate layer corresponding to a layer of an encoder portion of the trained autoencoder”; 
(2) 	the autoencoder being trained “to generate output data from a decoder portion of the autoencoder that approximates the input data by minimizing a difference between the input data input to the autoencoder and the output data from the decoder portion”; and
(3)	“generating, by the deep learning computing system, an output response based on the output results, which is transmitted to the client computing device.” [Examiner’s note: Li generally teaches “cloud-based Services” (§ 1, paragraph 1), but does not explicitly teach the detail that the service includes transmitting an output response to the client computing device.]
Gupta, in an analogous art, teaches limitation (1) listed above. Gupta “relates generally to neural networks” ([0002]), and pertains to neural network training and computation methods that preserve privacy ([0004]: “it is desirable to train a deep neural network with data of one or more parties who need to keep their data private from each other”). Therefore, Gupta is in the same field of endeavor as the claimed invention (machine learning) and also pertains to the problem of improving privacy in distributed machine learning systems. In the method of Gupta, a deep neural network is split between two parties, named Alice and Bob (see abstract), wherein Alice is a data-sharing entity, and Bob is a classification entity (see [0106]: “an entity (Alice) sharing the data and the identity of an entity (Bob) performing classification”). Therefore, Alice is analogous to a client computing device, and Bob is analogous to a deep learning service.
Gupta teaches an “autoencoder” [[0081]: “autoencoder (completely owned by Alice(s))”; [0196]: “the Alice part of the network comprises an encoder and a decoder.” Note that “encoder” and “decoder” refer to parts of an autoencoder, as described in [0081]: “out of n layers for Alice, the first m layers are encoder and the remaining n−m layers belong to its decoder.” That is, the entire autoencoder is located in the “Alice” part. The output of the encoder (which is the output of an intermediate layer of the autoencoder and is therefore an “intermediate representation”) is transmitted to Bob as described in [0083]: “Alice may input her data and forward propagate through the Alice part of the network and may send output from the encoder part to Bob.” See also [0084], step 9: “Alicej sends mth layer output and label to Bob.” See also [0079]: “compressed representations generated by autoencoders may be used directly for classification,” teaching that the encoder generates representations that are later used for classification. Here, “compressed representations” refers to the intermediate representation that is output by the encoder part of the autoencoder.] Gupta further teaches an intermediate-layer output “from an intermediate layer of the trained autoencoder, the intermediate layer corresponding to a layer of an encoder portion of the trained autoencoder” [Gupta, [0084], step 9: “Alicej sends mth layer output and label to Bob.” As noted above, the mth layer is the last layer of the encoder portion of the autoencoder, and corresponds to the instant limitation of “intermediate layer” outputs the intermediate representation. See also [0079]: “compressed representations generated by autoencoders may be used directly for classification,” teaching that the encoder generates representations that are later used for classification.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li and Gupta by modifying the trained model of the client computing device to be an “autoencoder,” such that the IR data structures are “from an intermediate layer of the trained autoencoder, the intermediate layer corresponding to a layer of an encoder portion of the trained autoencoder.” The motivation for doing so would have been to use a known type of neural network model that is capable of generating an intermediate-layer output, particularly in the form of a representation that is suitable for use by another model, (Gupta, [0083]: “send output from the encoder part to Bob”; Gupta, [0079]: “compressed representations generated by autoencoders may be used directly for classification”) and enables semi-supervised learning and generative losses to be incorporated into a split or multi-part neural network system (Gupta, [0080]: “a split DNN may incorporate semi-supervised learning and generative losses”; [0081]: “Alicei may compute the autoencoder loss and may backpropagate it through its decoder network”).
Meng, in an analogous art, teaches the limitations (2) listed above, which pertain to the details of the training process. Meng teaches an “autoencoder for feature extraction” (see title). Therefore, Meng is in the same field of endeavor as the claimed invention, namely machine learning.
In particular, Meng teaches an autoencoder that is trained “to generate output data from a decoder portion of the autoencoder that approximates the input data by minimizing a difference between the input data input to the autoencoder and the output data from the decoder portion” [§ III.B (“Basic Autoencoder”), paragraph 1: “Simply, an autoencoder (AE) is composed of two parts, an encoder and a decoder. Considering a data sample X with n samples and m features, the output of encoder Y represents the reduced representation of X and the decoder is tuned to reconstruct the original dataset X from the encoder’s representation Y by minimizing the difference between X and X’ as illustrated in Fig. 1.” For further details of the training process, see remaining paragraphs of this section, e.g., paragraph 3 (“Training an autoencoder involves finding parameters θ = (W, bX, bY ) that minimize the reconstruction loss on the given dataset X…”). As shown in FIG. 1 of this reference the output of the decoder is X’, and the network is trained to minimize the difference between the input data X and the output data X’. As stated in the caption of FIG. 1, Y is a “new feature set” that has been extracted, and corresponds to the “intermediate representation data structures” of the current claim.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li and Gupta with the teachings of Meng by implementing the training of the autoencoder such that it is trained “to generate output data from a decoder portion of the autoencoder that approximates the input data by minimizing a difference between the input data input to the autoencoder and the output data from the decoder portion.” The motivation would have been to implement a known method to train the autoencoder, so as to achieve the predictable result of obtaining a trained autoencoder, as suggested by Meng (§ III.B: “training an autoencoder”).
Osia, in an analogous art, teaches the remaining limitation (3) listed above. Osia teaches “a hybrid deep learning architecture for privacy-preserving mobile analytics” (see title). Therefore, Osia is in the same field of endeavor as the claimed invention, namely machine learning.
In particular, Osia teaches “generating, by the deep learning computing system, an output response based on the output results, which is transmitted to the client computing device” [§ 2, paragraph 1: “the user would like to get a desired classification service from a cloud-based service provider.” As shown in FIG. 1, the service returns “class” to the client-side, where said “class” is the classification result that is provided by the classification service. This is described on page 4, item (3): “The service provider’s Classifier module receives and processes the private feature to yield and return back the expected result to the user.” As shown in FIG. 2, the “class” that is returned to the user is based on the output results of the classifier “LayerN” and is thus “based on the output results.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, and Meng with the teachings of Osia by performing the further operation of “generating, by the deep learning computing system, an output response based on the output results, which is transmitted to the client computing device.” The motivation would have been to enable a user of a client computer device to receive a desired result from a cloud-based service provide (as suggested by Osia, e.g., § 2, paragraph 1: “the user would like to get a desired classification service from a cloud-based service provider”).

As to claim 2, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, further comprising:
training the autoencoder executing on the client computing device to generate intermediate representation (IR) data structures corresponding to input data input to the autoencoder, to thereby generate the trained autoencoder, [Li, abstract teaches that the client model is trained by a training process: “the local NN is derived from pre-trained NNs.” While Li does not teach an “autoencoder,” this feature is taught by Gupta as stated in the rejection of claim 1, above. Furthermore, Meng teaches the process of training of an autoencoder as stated in the rejection of claim 1. Therefore, this limitation is taught by the combination of the references.] wherein the new input data is processed by the trained autoencoder to generate the new IR data structure. [As shown in Li, FIG. 1, the intermediate representations are generated from “Private Data” that is input into the trained local neural network. Furthermore, in the combination of references, the “compressed representations generated by autoencoders” in Gupta, [0079] (which are analogous to the mth layer output of the algorithm in [0084]), are analogous to the “new IR data structure.” Similarly, in Meng, caption of FIG. 1, Y is a “new feature set” that has been extracted, and corresponds to the “intermediate representation data structures” of the current claim. That is, the client-side model in Li, after being modified to be an autoencoder subject to training, processes new input data to generate the new IR data structure. Therefore, this limitation is taught by the combination of references set forth in the rejection of claim 1.]

As to claim 5, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, wherein the intermediate layer is a last encoding layer of the autoencoder where one or more subsequent intermediate layers are decoding layers. [Gupta, [0081]: “out of n layers for Alice, the first m layers are encoder and the remaining n−m layers belong to its decoder.” Note that the layer m is the last layer of the first m layers (i.e., the last layer of the encoder).]

As to claims 11-12 and 15, these claims are directed to a computer readable medium for performing operations that are the same or substantially the same as those recited in claims 1-2 and 4-5, respectively. Therefore, the rejection made to claims 1-2 and 4-5 are applied to claims 11-12 and 14-15, respectively.
Additionally, Li teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed in a deep learning service computing system, causes the deep learning service computing system to execute a trained deep learning (DL) model on the deep learning service computing system, at least by… [§ 1, paragraph 1; “Cloud-based services.” The cloud is further described in Appendix E (page 16), paragraph 1 as having a “server class CPU” Since the cloud performs machine learning computations, including the execution of a neural network (as discussed in the rejections above), it is implicitly disclosed that the cloud includes a computer readable storage medium having a computer readable program that when executed by a processor (such as a server class CPU) causes the system to perform the operations described in the reference.]

	As to claim 20, this claim is directed to a system with a processor that performs operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 20.
Additionally, Li teaches a deep learning service computing system, comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to execute a trained deep learning (DL) model on the deep learning service computing system, at least by… [§ 1, paragraph 1; “Cloud-based services.” The cloud is further described in Appendix E (page 16), paragraph 1 as having a “server class CPU” Since the cloud performs machine learning computations, including the execution of a neural network (as discussed in the rejections above), it is implicitly disclosed that the cloud includes a memory having instructions that when executed by a processor (such as a server class CPU) causes the system to perform the operations described in the reference.]

2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta, Meng, and Osia, and further in view of Chun et al. (US 2018/0268806 A1) (“Chun”).
As to claim 3, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 2, but does not teach the feature that training the autoencoder comprises the further limitations recited in the instant claim.
Chun, in an analogous art, teaches the further limitations. Chun generally teaches a method of “synthesis using an autoencoder,” and is therefore in the same field of endeavor as the claimed invention, namely machine learning. 
In particular Chun teaches “iteratively modifying weights associated with nodes of layers of the autoencoder until a discrepancy between the training input data and outputs generated by the autoencoder are minimized to a predetermined level.” [[0054]: “The TTS system 102 can continue performing training iterations until the autoencoder network 112 exhibits a level of performance that satisfies a threshold. For example, training may conclude once the TTS system 102 determines that an average cost for training examples is less than a threshold amount. As another example, training may continue until the embeddings 118 a, 118 b produced have less than a threshold amount of difference and/or output feature vectors 128 and input feature vectors 110 have less than a threshold amount of difference.” Note that the “output feature vectors” and the “input feature vectors” correspond to the “outputs” and “input data,” respectively. The “threshold amount of difference” corresponds to a “predetermined level.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Chun by modifying the training of the autoencoder to include “iteratively modifying weights associated with nodes of layers of the autoencoder until a discrepancy between the training input data and outputs generated by the autoencoder are minimized to a predetermined level.” The motivation would have been to implementing a method of training the autoencoder in which the autoencoder is trained until it obtains a desired threshold level of performance (Chun, [0054]: “continue performing training iterations until the autoencoder network 112 exhibits a level of performance that satisfies a threshold”). 

As to claim 13, the further limitations recited in this claim are the same or substantially the same as those recited in claim 3. Therefore, the rejection made to claim 3 is applied to claim 13.

3.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta, Meng, and Osia, and further in view of Barik et al. (US 2018/0314936 A1) ("Barik").
As to claim 6, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, wherein training the DL model to generate a correct output based on the IR data structures from the trained autoencoder comprises:
receiving, by the deep learning service computing system, along with the one or more IR data structures, one or more ground truth labels for the training input data specifying a correct output of the DL model; [Li, § 2, paragraph 3: “                        
                            
                                
                                    
                                        
                                            t
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ;
                                                    m
                                                    ,
                                                    f
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                             
                        
                    ” where t (the transformed representation) corresponds to “one or more IR data structures” and y corresponds to the “one or more ground truth labels…specifying a correct output”]
comparing, by training logic of the deep learning service computing system, an output generated by the DL model in response to inputting a portion of the training input data, to a ground truth label, in the received one or more ground truth labels, corresponding to the portion of the training input data; [Li, § 2, paragraph 3: “                        
                            
                                
                                    l
                                
                                
                                    u
                                
                            
                            =
                            1
                             
                            i
                            f
                             
                            h
                            
                                
                                    t
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ;
                                            m
                                            ,
                                            f
                                        
                                    
                                
                            
                            ≠
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    l
                                
                                
                                    u
                                
                            
                            =
                            0
                             
                            o
                            t
                            h
                            e
                            r
                            w
                            i
                            s
                            e
                        
                    ”. Note that h corresponds to the “output generated by the DL model” in response to the input data t, and yi corresponds to the “ground truth label” of the portion of the training input data. As shown in the above-quoted expressions, the training logic compares whether h equals y, and the result of this comparison affects the value of the loss function.] and
Li teaches training the DL model, but does not explicitly teach the details of the limitation “modifying, by the training logic of the deep learning service computing system, one or more weight values associated with one or more nodes of one or more layers of the DL model based on results of the comparing.”
Barik, in an analogous art, teaches the above limitations. Barik generally pertains to “facilitating efficiency in machine learning” (see title), and is therefore in the same field of endeavor as the claimed invention, namely machine learning. Barik teaches the training of deep learning models, such as a “Convolutional Neural Network (CNN),” which has “nodes in successive layers of the network.” ([0214]). 
In particular, Barik teaches “modifying, by the training logic of the deep learning service computing system, one or more weight values associated with one or more nodes of one or more layers of the DL model based on results of the comparing” [[0219]: “Once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks. The learning model describes how to adjust the weights within the model to reduce the output error of the network….The output of the network is compared to the desired output using a loss function and an error value is calculated for each of the neurons in the output layer. The error values are then propagated backwards…The network can then learn from those errors using an algorithm, such as the stochastic gradient descent algorithm, to update the weights of…the neural network.” See also [0199]: “the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered ‘trained’ when the errors for each of the outputs generated from the instances of the training data set are minimized”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Barik by modifying the training operation to further include “modifying, by the training logic of the deep learning service computing system, one or more weight values associated with one or more nodes of one or more layers of the DL model based on results of the comparing.” The motivation would have been to implement a method “to train the network to perform specific tasks” (Barik, [0219]).

As to claim 7, the combination of Li, Gupta, Ossia, and Barik teaches the method of claim 6, wherein modifying the one or more weight values comprises modifying the one or more weight values to minimize a loss function of the DL model. [Barik, [0199]: “the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered ‘trained’ when the errors for each of the outputs generated from the instances of the training data set are minimized.”]

As to claims 16-17, the further limitations recited in these claims are the same or substantially the same as those recited in claims 6-7, respectively. Therefore, the rejections made to claims 6-7 are applied to claims 16-17, respectively.

4.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta, Meng and Osia, and further in view of Wold et al. (US 2019/0028766 A1) (“Wold”).
As to claim 8, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, wherein the deep learning service computing system is a deep learning cloud service [Li, § 1, paragraph 1: “Cloud-based services”] but does not explicitly teach the further details of “comprising a plurality of server computing devices that are remotely located from the client computing device via at least one data communication network.”
Wold, in an analogous art, teaches the above limitations. Wold pertains to “classification for media identification and licensing” (see title) with the use of machine learning (see [0018]: “machine learning models) in a cloud computing context (see [0031]: “cloud provider system”). Therefore, Wold is in the same field of endeavor as the claimed invention, namely machine learning and more particularly applications thereof to provide cloud-based services. 
 In particular, Wold teaches a deep learning cloud service “comprising a plurality of server computing devices” [[0031]: “server computing device 150 can include a virtual machine managed and provided by a cloud provider system. Each virtual machine offered by a cloud service provider may be hosted on a physical machine configured as part of a cloud. Such physical machines are often located in a data center.” Note further that the server computing device 150 is also described as processing device 902 (FIG. 9), which includes “one or more general-purpose processing devices such as a microprocessor, central processing unit.”] “that are remotely located from the client computing device via at least one data communication network.” [[0030]: “FIG. 1 is a block diagram illustrating a network environment 100 in which embodiments of the present invention may operate. In one embodiment, network environment 100 includes one or more computing devices (e.g., computing device 101A and computing device 101B, server computing device 150), and network 131 over which computing device 101A, computing device 101B, and server computing device 150 may communicate…The network 131 can include…a mobile communications network, a wide area network (WAN) (e.g., such as the Internet) and/ or similar communication system.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Wold by modifying the deep learning cloud service to comprise “a plurality of server computing devices that are remotely located from the client computing device via at least one data communication network” as taught by Wold. The motivation would have been to implement a suitable form of a server system and network environment for providing services over a communication network (see Wold, [0020]; “A media content identification service may receive the media content item for processing locally or remotely over a network”). 

As to claim 9, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, wherein the deep learning service computing system comprises a cognitive computing system, [Li, abstract, teaches that the service includes “a convolutional NN (CNN)” for an “image classification task.” Therefore, the cloud service in Li is considered to include a cognitive computing system.] but does not explicitly teach that the generating the output response comprises the further limitations recited in the instant claim.
Wold, in an analogous art, teaches the further limitations. Wold pertains to “classification for media identification and licensing” (see title) with the use of machine learning (see [0018]: “machine learning models) in a cloud computing context (see [0031]: “cloud provider system”). Therefore, Wold is in the same field of endeavor as the claimed invention, namely machine learning and more particularly applications thereof to provide cloud-based services. 
In particular, Wold teaches “inputting the output results to the cognitive computing system to perform a cognitive computing operation based on the output results from the trained DL model” [[0112]: “The output vectors are compared to a feature set threshold and the result is stored at block 570… In an embodiment, only the highest value is taken from the output vector to identify a probable classification. For example, the starting threshold may be set to 0 or some minimum threshold (i.e., 0.25), and each output value of the normalized output vectors may be compared with the threshold, sequentially, such that each entry which exceeds the threshold is set as the new threshold.” The output vectors themselves are from the machine learning model (see [0109]: “At block 550, an output vector of the first model is received.”).] and “generating the output response based on results of the execution of the cognitive operation on the output results from the trained DL model.” [As noted above, [0112] teaches “to identify a probable classification,” which is based on the output vectors.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Wold by modifying the generating the output response to comprise “inputting the output results to the cognitive computing system to perform a cognitive computing operation based on the output results from the trained DL model; and generating the output response based on results of the execution of the cognitive operation on the output results from the trained DL model.” The motivation would have been to utilize the output of a model to generate a probable classification (see Wold, [0112]: “to identify a probable classification”) in order to provide a service for identifying content (see Wold, [0020]: “media content identification service”).

As to claims 18-19, the further limitations recited in these claims are the same or substantially the same as those recited in claims 8-9, respectively. Therefore, the rejections made to claims 8-9 are applied to claims 18-19, respectively.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta, Meng, and Osia, and further in view of Pau et al. (US 2018/0089586 A1) (“Pau”).
As to claim 10, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, wherein the new input data is new image data, [Li, § 2, paragraph 1: “We use CNN-based image classification as an example. Li § 2, paragraph 2: “consider a collection of N training instances…xi…represents the ith image with D channels and the dimension for each channel is…] the trained DL model is trained to classify image data into one of a plurality of different classifications of image data, [Li, § 2, paragraph 1 “an image classification network (ICN) is trained based on the feature representations and the labels for the target learning task.” With respect to the limitation of “a plurality of different classifications,” § 2, paragraph 2 teaches that the training data includes labels y: “                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    
                                        
                                            0,1
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                     is the label indicator vector with yi,k = 1 if k is the correct label for the i-th image and yi,k = 0 otherwise.” Furthermore, § 2, paragraph 3 (“Utility”) teaches that the output of the classifier h* maps the input to                         
                            
                                
                                    
                                        
                                            0,1
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                     and that the classifier is trained to match the labels yi of the training data. That is, the dimensionality K corresponds to the different classifications for the image data.] the output result is a vector output in which each vector slot of the vector output corresponds to one of the different classifications of image data in the plurality of different classifications of image data. [As noted above, the classifier h* has an output                         
                            
                                
                                    
                                        
                                            0,1
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                    , which is a “vector output” of dimensionality K, wherein each of the K vector slots corresponds to one of the different classifications and has a value (as denoted by the notation                         
                            
                                
                                    0,1
                                
                            
                        
                    ) indicating whether the input data belongs to a respective one of the K different classifications of image data. As noted above, these characteristics are taught in view of the fact that the output is trained to match the label, which has the structure according the description “                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    
                                        
                                            0,1
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                     is the label indicator vector with yi,k = 1 if k is the correct label for the i-th image and yi,k = 0 otherwise” (§ 2, paragraph 2).]
The combination of references does not explicitly teach the detail that “values stored in each vector slot specify a probability that the corresponding classification of image data is a correct classification for the new image data.”
Pau, in an analogous art, teaches the above limitations. Pau pertains to “artificial neural networks for human activity recognition” (see title). Therefore, Pau is in the same field of endeavor as the claimed invention, namely machine learning.
In particular, Pau teaches that “values stored in each vector slot specify a probability that the corresponding classification of image data is a correct classification for the new image data.” [[0072]: “for multiple classes a tool which can estimate the probabilities over n classes is needed… In an embodiment, a softmax layer may be defined as: [see mathematical expression] …A softmax may thus be treated as 1) exponentiate the output of each neuron and 2) normalize the result across the whole layer to obtain probabilities.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Pau by implementing the feature that “values stored in each vector slot specify a probability that the corresponding classification of image data is a correct classification for the new image data.” The motivation would have been to determine the probabilities of multiple classes (see Pau, [0072], quoted above).

6.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta, Meng, and Osia, and further in view of Schneider et al. (US 2018/0349740 A1) (“Schneider”).
	As to claim 21, the combination of Li, Gupta, Meng, and Osia teaches the method of claim 1, and further teaches “ground truth data” that is, together with “the IR data structure,” part of the “input data” that is input to the DL model. [Li, § 2, paragraph 1: “an image classification network (ICN) is trained based on the feature representations and the labels for the target learning task.” The labels are also each referred to as a “correct label” in Li, § 2, paragraph 2.] However, the combination of does not teach the remaining limitations of the instant claim with pertain to the encryption of the input data.
	Schneider, in an analogous art, teaches the further limitations. Schneider teaches “machine learning based on homomorphic encryption” (title). In general, a system (FIG. 2) includes “several computing devices 14, 16, 18 and 20, which are communicatively interconnected with the server device 12, for example via Internet.” The server device 12 performs various machine learning tasks. Therefore, Schneider is in the same field of endeavor as the claimed invention, namely machine learning, and also pertains to a server-client environment that involves encryption.
	In particular, Schneider teaches or suggests “wherein the IR data structure is encrypted, by a security system executing on the client computing system, together with ground truth data to generate encrypted input data” [[0062]: “In FIG. 2, the training data 22 and the training result data 24 are encrypted with the homomorphic encryption algorithm.” [0111]: “With respect to FIG. 2, the training data 22, X and training result data 24, y are encrypted and the model data θ is computed in plaintext.” [0010]: “The training result data may be data representing the result the computational model should generate when the training data is applied to the prediction function.” The “training data” is analogous to the “IR data structure,” and the “training result data” is analogous to the “ground truth data.” Note that “training result data” is understood to be referring to the label (ground truth) “y” for the inputs “X”.] that is input to the DL model as training data for training the DL model. [[0010]: “computing the model data from the training data and the training result data with the training function”; [0029]: “According to an embodiment of the invention, the training function for computing the model data is iteratively updated with the training data and the training result data.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li, Gupta, Meng, and Osia with the teachings of Schneider by implementing the further feature that “the IR data structure is encrypted, by a security system executing on the client computing system, together with ground truth data to generate encrypted input data.” The motivation would have been to encrypt data that is confidential, particularly in a manner that still enables machine learning on encrypted data, as suggested by Schneider ([0004]: “In order to circumvent the trust issue, it may be possible to encrypt the confidential data before sending it to the cloud.”; [0005]: “…enable the processing of data in the cloud without providing decryption keys to the cloud provider. With homomorphic encryption it is possible to carry out computations, such as machine learning techniques, on data that is stored in encrypted form.”).

As to claim 22, the further limitations recited in this claim are the same or substantially the same as those recited in claim 21. Therefore, the rejection made to claim 21 is applied to claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Ng et al., “Dual autoencoders features for imbalance classification problem,” Pattern Recognition 60 (2016) 875-889 teaches the use of intermediate outputs of autoencoders as inputs for further autoencoders (see FIG. 1). Therefore, Ng et al. further evidences that use of the encoder output is a known technique in the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124